Case 1:20-cr-00020-TSK-MJA Document 195 Filed 02/23/21 Page 1 of 5 PageID #: 532



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                       Crim. Action No.: 1:20CR20-6
                                                              (Judge Kleeh)

 CHARLES CLINT GAINES,

                      Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 180],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On January 26, 2021, the Defendant, Charles Clint Gaines

 (“Gaines”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 Twenty-Six      of   the    Superseding    Indictment,      charging   him    with

 Possession with Intent to Distribute Fentanyl, in violation of

 Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(c).

 Gaines stated that he understood that the magistrate judge is not

 a United States District Judge, and Gaines consented to pleading

 before the magistrate judge.           This Court referred Gaines’s plea of

 guilty to the magistrate judge for the purpose of administering

 the allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a   finding     as   to   whether   the   plea   was   knowingly   and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.
Case 1:20-cr-00020-TSK-MJA Document 195 Filed 02/23/21 Page 2 of 5 PageID #: 533



 USA v. GAINES                                                   1:20-CR-20-6
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 180],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Gaines’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Gaines

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Gaines was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 180] finding a factual basis for the

 plea and recommending that this Court accept Gaines’s plea of

 guilty to Count Twenty-Six of the Superseding Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.         He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Gaines nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 180], provisionally ACCEPTS Gaines’s guilty plea, and

 ADJUDGES him GUILTY of the crime charged in Count Twenty-Six of

 the Superseding Indictment.

                                       2
Case 1:20-cr-00020-TSK-MJA Document 195 Filed 02/23/21 Page 3 of 5 PageID #: 534



 USA v. GAINES                                                        1:20-CR-20-6
          ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
           CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 180],
            ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.     The   Probation    Officer    shall   undertake     a   presentence

 investigation of Gaines, and prepare a presentence investigation

 report for the Court;

       2.     The   Government    and   Gaines   shall   each     provide   their

 narrative descriptions of the offense to the Probation Officer by

 March 10, 2021;

         3.   The presentence investigation report shall be disclosed

 to Gaines, his counsel, and the Government on or before May 10,

 2021;    however,   the   Probation    Officer     shall   not   disclose    any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.     Counsel may file written objections to the presentence

 investigation report on or before May 24, 2021;




                                        3
Case 1:20-cr-00020-TSK-MJA Document 195 Filed 02/23/21 Page 4 of 5 PageID #: 535



 USA v. GAINES                                                    1:20-CR-20-6
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 180],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.     The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before June

 7, 2021; and

       6.     Counsel may file any written sentencing memorandum or

 statements      and   motions   for   departure    from    the    Sentencing

 Guidelines, including the factual basis for the same, on or before,

 June 11, 2021.

       The magistrate judge remanded Defendant to the custody of the

 United States Marshals Service.

       The Court will conduct the Sentencing Hearing for Gaines on

 June 18, 2021, at 1:00 p.m., at the Clarksburg, West Virginia point

 of holding court. If counsel anticipates having multiple witnesses

 or an otherwise lengthy sentencing hearing, please notify the

 Judge’s chamber staff so that an adequate amount of time can be

 scheduled.

       It is so ORDERED.




                                       4
Case 1:20-cr-00020-TSK-MJA Document 195 Filed 02/23/21 Page 5 of 5 PageID #: 536



 USA v. GAINES                                                   1:20-CR-20-6
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 180],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: February 23, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       5
